Title: From George Washington to Auguste, Comte de Grasse, 18 August 1788
From: Washington, George
To: Grasse, Alexandre-François-Auguste de Grasse-Rouville, comte de (marquis de Tilly)



Sir,
Mount Vernon August 18th 1788

The letter which you did me the honor to write on the 11th of March last is before me, and affords an occasion of testifying the sincerity of my regrets for the distressing event announced in it. Be persuaded, Sir, I should do injustice to my feelings, if my disinterested friendship did not sympaithize with your filial duty, in expressions of the most genuine grief, for the death of your father. Indeed the merits of the Count de Grasse and the services which he had the happiness of rendering to this country, have given a singular poignancy to the melancholly, which United America feels for his loss. You need not doubt but those merits and those services will be as long had in remembrance here, as the honorable testimony of this Nations gratitude for them shall be preserved in your family.
After these pointed assurances and expressions of real esteem for your father; the son of my gallant friend and successful associate in arms will not find it difficult to comprehend the interest I take in whatever concer[n]s his reputation and Glory. But it rests not with me to grant permission for any one to bear the

Insignia of the Cincinnati. All I can do will be to refer your request and pretentions to the Genl meeting of that Society, who alone are competent to gratify your wishes. The General Meeting are Triennial. The next will not be untill a year from next May: Although I am the President, I do not expect to attend, because it is stipulated and understood that I shall be exempted from the trouble of the Office. For this reason, I will forward a transcript of your Letter to Genl Knox, who is the Secretary, with a request that it may be laid before the General meeting and that the result may be made known to you. With sentiments of the highest regard and consideration, I am Sir Your most obedt & Very huble Servant

Go. Washington

